CHILTON, C. J.
In this case, a motion is submitted to dismiss the writ of error, for the reason that the record shows that no final judgment was rendered in the cause. Upon an examination of the record, we are satisfied that the motion should be allowed. The Probate Court refused to discharge the administrator on his motion ; but there is no decree against him, and no final settlement of the estate has been made. If, on the final settlement, a judgment or decree shall be rendered against the administrator, for assets which he has duly paid or delivered over to the distributees by their agreement or consent, it will be time enough then for him to complain : until some judgment or decree is rendered against him, he is not injured, and cannot maintain a writ of error.
Let the writ of error be dismissed.